Citation Nr: 0002370	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  94-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the right 5th toe.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 2, 1955 
to February 1, 1959, from February 16, 1959 to December 2, 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied entitlement to an 
increased (compensable) evaluation for residuals of a right 
5th toe fracture.

In May 1998 the Board remanded the case to the RO for further 
development and adjudicative actions.

In November 1998 the RO affirmed the denial of a compensable 
evaluation for a right toe fracture.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

A fracture of the right 5th toe is not productive of any 
ascertainable disablement.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the right 5th toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in September 1966 the 
veteran was seen at an Air Force Base hospital because a 25-
pound bar had fallen on his foot.  

Examination revealed tenderness of the medial side of the 
right foot above the instep.  X-ray was negative.  The 
diagnosis was contusion of the foot.  There was no treatment 
administered.

Service medical records of May 1967 reveal that the veteran 
was seen in the dispensary for a fractured 5th right 
metatarsal.  A splint was applied to the adjacent toes for 
one week and he was excused from duty.

A clinical evaluation report in November 1969 for the purpose 
of separation from active duty revealed no foot 
abnormalities.  It was noted that the veteran had a sprained 
foot on one occasion, with no complications and no sequela.

Periodic examinations conducted in September 1972, 1974 and 
1977 revealed no foot abnormalities.

In January 1989 the veteran filed a claim for service 
connection for a right foot injury.  In April 1989 he 
underwent a medical examination for disability evaluation.  
The medical history reported by the veteran included fracture 
of the right 5th toe, which occurred in a run.  It was noted 
on examination that the veteran had right onychomycosis and 
onycholysis of the 1st and 5th digits.  There were no other 
abnormalities of the other digits.  The diagnosis was history 
of fracture of the 5th toe of the right foot with no apparent 
sequelae and onychomycosis of the right 1st and 5th toenails.

A December 1989 report of medical history for the purpose of 
enlistment in the Air Force Reserve showed no bone, joint or 
other deformity.  The veteran's feet were reported to be 
normal.  In November 1990 and October 1991 the veteran 
certified that, to the best of his knowledge, he had no 
medical defect, disease or disability which would disqualify 
him for full military duty.

In July 1989 the RO granted service connection for a 
fractured right 5th toe and assigned a zero percent 
evaluation.  The veteran did not appeal this decision.


X-ray of the right foot taken in March 1992 showed no bony, 
articular, or soft tissue changes.

In March 1992 the veteran requested that his claim for a 
service-connected right foot condition be reopened.  His 
claim was reopened; and, in an April 1992 rating decision the 
RO denied the claim for a service connected right foot injury 
on the grounds that the evidence submitted by the veteran did 
not make any reference to a right 5th toe fracture.

In an opinion from the veteran's podiatrist, received by the 
RO in June 1992, it was noted that the veteran was suffering 
from heel spur syndrome of the right foot with plantar 
fasciitis (arch pain).  The doctor recommended that the 
veteran stay off his feet as much as possible for four weeks.  
There was no notation made concerning the right 5th toe.  

VA progress notes of December 1992 show that the veteran 
complained of pain in his right 5th toe.  He reported that 
his right foot was injured in 1967 by a nearby explosion.  He 
also reported that the pain radiates to the side of the right 
foot and to his heel region.  He stated that walking 
aggravates the pain.  On examination, there was no pain on 
compression and distraction.  Range of motion was smooth and 
full.  The diagnoses were right 5th metacarpophalangeal joint 
capsulitis verses degenerative joint disease, tinea pedis and 
elongated nails.  The veteran's elongated nails were 
mechanically removed and he was advised to continue using ice 
and to perform range of motion exercises.

In December 1992 the RO issued a rating decision upon 
evaluation of the opinion of the veteran's podiatrist.  The 
veteran's claim for increased service-connected disability 
compensation for right 5th toe fracture was denied.


X-rays taken in January 1993 revealed a small, calcaneal spur 
at the insertion of the Achilles tendon.  Otherwise the study 
was unremarkable.  There was no evidence of a fracture or 
dislocation.  The 5th toe showed no abnormality.  The 
impression was small calcaneal spur, otherwise unremarkable.

The veteran filed notice of disagreement with the RO in 
February 1993.  In July 1993 a confirmed rating decision was 
issued in consideration of the December 1992 VA medical 
progress report.  After a review of the evidence, the prior 
non-compensable evaluation of status post fracture right 5th 
toe was continued because the evidence failed to show a 
connection between a service-connected condition and the pain 
that the veteran was experiencing.

Progress notes of July 1993 reveal that the veteran was 
present at the clinic with complaints of a painful right 5th 
toe since 1989.  He was being treated with Zostrix, which the 
veteran reported relieves the pain.  It was noted that the 
veteran was previously seen for heel spur, which had been 
resolved with treatment.  The diagnoses were elongated nails 
and pain of the right 5th digit.

Progress notes of September 1993 indicate that the veteran 
reported a history of a right 5th toe fracture in 1967, which 
started hurting again in 1992 when he started having a 
painful heel.  He reported that the right 5th toe was painful 
on ambulation.  The diagnoses were elongated nails and 
painful right 5th [toe].

The veteran appealed to the Board in October 1993.  He 
asserted that the pain in the 5th toe of his right foot is 
increasingly more severe and he experiences extreme pain when 
he walks or stands for long periods of time.  He stated that 
he is an electrician and the claimed foot injury interferes 
with his ability to work at his occupation.  He stated 
further that the doctor had substantiated the severe pain in 
his toe.

In December 1993 the RO again denied the veteran's claim for 
a compensable evaluation for residuals of a fractured, right 
5th toe on the basis that the evidence showed no pathology of 
the bone of the right 5th toe.

In January 1995 the RO issued a rating decision, which denied 
an increased evaluation for status post fracture right 5th 
toe, on the basis that medical evidence revealed complaints 
of right 5th toe pain with no pathology other than elongated 
toenail.  The toenail was trimmed and the veteran was given 
Motrin for complaints of pain.  

X-ray report of the lateral and oblique right foot in 
February 1995 showed no evidence of a fracture or 
dislocation.  The soft tissue was unremarkable.  No other 
abnormality was seen.  X-ray of the right foot taken in 
August 1995 showed no soft tissue, osseous or joint space 
abnormality.

In April 1995 the veteran underwent a VA feet (orthopedic) 
examination.  The veteran complained that he could hardly 
walk because of the pain in his heel.  On examination the 
right foot was warm and dry with no evidence of recent injury 
or lesions.  It had decreased range of motion in plantar and 
dorsiflexion.  No deficit in forefoot abduction or adduction, 
inversion or eversion was noted.  The deep tendon reflex was 
2+.  The veteran was able to stand erect.  He had difficulty 
in squatting.  He was able to supinate, pronate and rise on 
his toes and heels with difficulty.  There was no swelling or 
lesions seen on the foot.  There was no weight bearing on the 
right heel, resulting in decreased function of the right 
foot.  No deformities were noted.  His gait was antalgic.  
The diagnoses were antalgic gait and decreased range of 
motion of right foot.

In May 1995 the RO issued a rating decision denying an 
increased evaluation for status post fracture right fifth 
toe.

In July 1998 the veteran underwent a compensation evaluation.  
He complained that he had little or no pain in the right 5th 
toe.  He also noted some limitation of walking because of the 
heel spur in the right foot, otherwise there was none.  On 
examination, he could stand with a normal alignment.  His 
gait was steady and even with no apparent limp.  

The toes revealed free toe motions in all directions, 
specifically, the right 5th toe flex was 20 right and 20 left 
and dorsally extended 45 degrees right and 45 degrees left.  
The foot and toes revealed good color and warmth.  There was 
minimal tenderness of the plantar fascia and tenderness with 
pressure over the medial calcaneal tuberosity of the right 
foot.  The diagnoses were status post fracture, right 5th toe 
with no residual and right heel spur syndrome.

The examiner noted that the veteran had no symptoms or any 
positive findings in regard to the fracture of the right 
fifth toe.  Motions in the toe were totally comfortable [sic] 
to those in the unaffected left foot, and there was no 
tenderness, swelling or any other identifiable problem.  The 
examiner noted further that there was no impairment in regard 
to the right 5th toe fracture, which would lead to any 
disability.  The service-connected fracture of the 5th toe 
involved only the bone, no muscle or nerve involvement.  It 
did not cause any subjectively or objectively weakened 
movement, excess fatigability or incoordination.  There was 
no pain in the right 5th toe.  The veteran had a tender 
medical calcaneal tuberosity indicative of a right heel spur 
syndrome which affected his ability to accomplish prolonged 
standing and walking; however, the examiner stated that he 
did not feel that there is any particular aggravation of the 
heel spur problem by the fracture of the right 5th toe.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A moderate foot injury is evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 20 
percent disability evaluation is warranted for moderately 
severe foot injuries.  A severe foot injury warrants a 30 
percent disability evaluation.  A 40 percent rating is for 
assignment where there is the loss of use of a foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

A 10 percent evaluation is warranted under Diagnostic Code 
5283 with moderate malunion or nonunion of the tarsal or 
metatarsal bones.  A 20 percent disability evaluation is 
warranted for moderately severe malunion or nonunion of the 
tarsal or metatarsal bones.  A 30 percent disability 
evaluation may be assigned for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  A 40 percent 
rating is for assignment where there is the loss of use of a 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (1999).

The terms "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence such that all of its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (1999).
The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actual painful, unstable, or malaligned joints, 
due to healed injury, as at least minimally compensable.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1999).


The Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.4., 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca, at 206.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the Diagnostic 
Code or Codes applicable to the joint or joints involved, the 
corresponding rating under the Code or Codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.




Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

In addition, in every instance where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
non-compensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999) .

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  

In Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990) the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that as a result of the 
May 1998 remand of the case to the RO for further 
development, all relevant facts have been properly developed, 
and that no further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's right foot injury.  

The veteran has been provided VA examinations in connection 
with his claim for compensation benefits, and other evidence 
has been obtained which is probative thereof.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes. 

By a rating decision dated in July 1989, the RO granted 
entitlement to service connection for status post fracture of 
the right 5th toe, and assigned the current non-compensable 
disability evaluation.  The veteran contends, in essence, 
that he is entitled to a compensable evaluation.  

Pertinent medical evidence of records include service medical 
records, x-ray reports, VA outpatient treatment reports and 
the reports of VA compensation examinations in April 1989, 
April 1995, and July 1998, which do not support a compensable 
evaluation under Diagnostic Code 5284.

It is undisputed that the veteran sustained a foot injury 
while in service in 1966 (contusion of the right foot) and in 
1967 (right 5th toe fracture).  The foot contusion was not 
treated in service and there are no in-service medical 
records of any subsequent treatment for any residuals of that 
injury.  Treatment was received for the right 5th toe 
fracture, but also, there are no further in-service medical 
records of any residuals of the injury to the right 5th toe.  
In fact, in-service examinations, in September 1972, 1974 and 
1977 and December 1989, reveal no feet abnormalities; and, in 
November 1990 and October 199l, in connection with reserve 
duty, the veteran certified that he had no medical defects, 
diseases or disability that would disqualify him for full 
military duty.

A compensable evaluation is not warranted in this case 
because the evidence does not demonstrate that the veteran 
has a moderate symptoms associated with a service-connected 
right foot injury.  In this regard, the most recent VA 
examination conducted in July 1998 revealed that the 
veteran's right 5th toe was asymptomatic.  There were no 
identifiable problems with the toe.  The diagnosis revealed 
no residuals of status post fracture of the right 5th toe.  
Hence, the current non-compensable disability evaluation 
pursuant to Diagnostic Code 5284 most accurately reflects the 
current level of disability of the veteran's service-
connected foot injury (residuals of a fracture of the right 
5th toe).  

The evidence simply does not substantiate "moderate" foot 
injury, as contemplated for a 10 percent evaluation under 
Diagnostic Code 5284.  Consequently, the Board finds that 
compensable evaluation is not warranted.  A zero percent 
evaluation is assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The veteran was diagnosed with heel spur syndrome.  The 
record is unclear as to the date he was diagnosed with heel 
spur syndrome, but, there was no such diagnosis in-service or 
on the April 1989 VA examination or on the x-ray of the right 
foot taken in March 1992.  This diagnosis is being raised 
because the veteran reported that his right 5th toe started 
hurting again in 1992 when he started having a painful heel.  
In April 1995 decreased range of motion was noted as limited 
by the pain of his heel.  The veteran complained that he 
could hardly walk because of the pain in his heel.  This 
condition was not noted in-service and the VA examiner stated 
that there is no aggravation of the heel spur problem by the 
fracture of the right 5th toe.

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284, for 
other foot injuries, may involve limitation of motion and 
therefore require consideration under sections 38 C.F.R. § 
4.40 and 4.45.  See VAOPGCPREC 09-98.

Moreover, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to such factors discussed in 38 
C.F.R. §§ 4.40 and 4.45.

In this case, the evidence shows that the veteran had 
complaints of pain in his right 5th toe and heel region.  He 
stated that walking aggravates the pain.  However, medical 
records show there is no limitation of range of motion due to 
residuals of a right 5th toe fracture.  


Limitations of motion noted in the record are in regard to 
the veteran's right heel which is a condition unrelated to 
service.  The VA examiner noted that there was no impairment 
in the right 5th toe.  The examiner further noted that the 
veteran's 5th right toe does not cause any subjective or 
objective weakened movement, excessive fatigability or 
incoordination.  Thus, this evidence, viewed in conjunction 
with the veteran's subjective complaints does not warrant a 
compensable evaluation due to functional loss under 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Arthritis has not been diagnosed as a 
clinical feature of the service-connected right 5th toe 
fracture and has not otherwise been shown on x-ray.  
Consideration of a compensable rating under the criteria 
referable to arthritis is therefore not warranted.

The Board has also considered all potentially applicable 
regulations, including the criteria for a compensable rating 
under the Diagnostic Code 5283.  However, in view of the 
clinical data which reflects no evidence of malunion or 
nonunion of tarsal or metatarsal bones, there is no basis for 
a compensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5283.

The Board has also considered the provisions of 38 C.F.R. § 
4.7, but finds that there is no question presented as to 
which of two or more evaluations would more 
properly classify the level of disability of the veteran's 
residuals of a fracture of the right fifth toe.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case, the RO neither provided not discussed 
the criteria for assignment of an extraschedular evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a right foot injury.  
As such, the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1999).


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the right 5th toe is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

